This indictment seems to have been drawn under Bat. Rev., ch. 64, sec. 15, against Drury Long, tenant and lessee of land, the rent of which was to be a share of the crop, for removing *Page 385 
the crop grown on the land without the lessor's consent and without the notice prescribed in the statute, and against the other defendants, as acting under the license of Long and aiding and abetting in the unlawful act. The bill was found by the grand jury at December Term, 1876, of Guilford, and tried at March Term following. The defendant J. W. Wood was acquitted and the other defendants found guilty, and from the judgment rendered against them they appealed to this Court.
The section referred to in Battle's Revisal, as also the two sections immediately preceding, were amended, and others substituted in their place, by an act of the General Assembly ratified 19 March, 1875, Laws 1874-75, ch. 209. Subsequently another act was passed, which was ratified and took effect on 12 March, 1877 (Laws 1876-77, ch. 283), section 8 of which in express terms repeals sections 13, 14, 15, ch. 64, Bat. Rev., and ch. 209, Laws 1874-75, and makes (section 6) the removal of the crop or any part of it from the land on which it is grown, without payment of rent, without the lessor's consent, and without his having five days notice of the intended removal, a misdemeanor. These enactments seem to have escaped the attention of the solicitor.
It is well settled that the repeal of a statute pending a prosecution for an offense created under it arrests the proceeding and withdraws all authority to pronounce judgment even after conviction; and it is equally clear that no aid can be derived from the last enactment, which is necessarily prospective only in its operation, and under the Constitution cannot apply to antecedent acts. S. v. Nutt, 61 N.C. 20; S. v. Wise,66 N.C. 120, and 67 N.C. 281. The motion here made in arrest    (573) of judgment is allowed.
PER CURIAM.                                       Judgment arrested.
Cited: S. v. Williams, 97 N.C. 456; S. v. Massey, 103 N.C. 359; S.v. Biggers, 108 N.C. 764; S. v. Coley, 114 N.C. 883; S. v. Perkins,141 N.C. 798, 808.
 *Page 17